 















--------------------------------------------------------------------------------


 


ASSET PURCHASE AGREEMENT


by and between


JAMES D. SALLAH ESQ., RECEIVER


as “Seller,”


and


ATOMIC PAINTBALL, INC.


as “Buyer,”




Dated as of November  ___, 2014
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
 

--------------------------------------------------------------------------------

 




ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of this _____ day of
November, 2014, is by and between ATOMIC PAINTBALL, INC., a Texas corporation
(“Buyer”), and JAMES D. SALLAH, ESQ., not individually, but solely in his
capacity as the court-appointed receiver for JCS Enterprises Inc. d/b/a JCS
Enterprises Services Inc., T.B.T.I., Inc. and My Gee Bo, Inc. (“Seller” or
“Receiver”).
 
RECITALS
 
A. James D. Sallah is the duly appointed receiver in Securities and Exchange
Commission v. JCS Enterprises Inc., d/b/a JCS Enterprises Services Inc., et al.
(the “SEC Case”), in Case. No. 14CV80468-CIV-MIDDLEBROOKS/BRANNON in the United
States District Court for the Southern District of Florida (the “Court”).
 
B. Pursuant to orders of the Court, the entities in receivership include JCS
Enterprises Inc., d/b/a JCS Enterprises Services Inc., et al. ("JCS"); T.B.T.I.,
Inc. ("TBTI"); My Gee Bo, Inc. (individually, "MGB" and collectively with JCS
and TBTI, the “Receivership Entities”).
 
C. Buyer desires to purchase the assets and assume the certain specified
liabilities owned by or directly related to the business operations of JCS and
MGB in the Receivership Estate, and Seller desires to sell to Buyer such assets
and assign to Buyer such liabilities, subject to the terms and conditions of
this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Defined Terms.  As used herein, the terms below shall have the following
meanings:
 
“Affiliate” shall mean with respect to any Person, any other Person which
directly or indirectly Controls, or is under common Control with, or is
Controlled by, such Person and, if such Person is an individual, any member of
the immediate family (including parents, parents-in-law, spouse and children) of
such individual and any trust or estate for which such individual or one or more
members of such immediate family serves as a trustee or in a similar capacity or
in which such individual or one or more members of such immediate family has a
substantial beneficial interest, and any Person who is Controlled by such member
or trust.
 
“After-Acquired Assets” shall mean all interests acquired after the date hereof
by the Receivership Estate in tangible and intangible property, including
interests in such property owned by an entity, which pertain strictly to (i) the
Assets and/or (ii) business operations of the Subject Entities, and any Assets
listed on Exhibit A which are not currently assets of the Receivership Estate.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth above in the preamble to this Agreement.
 
“Assets” shall mean solely those assets set forth and described on Exhibit A
attached hereto, consisting primarily of Intellectual Property, Assumed
Contracts, equipment and inventory, but only to the extent of the Receiver’s
right, title and interest in such property.
 
“Assumed Contracts” shall mean the Contracts described on Exhibit A.
 
“Assumed Liabilities” shall mean those Liabilities listed on Exhibit A hereto.
 
“Books and Records” shall mean the books and records in the Receivership Estate
which directly relate to the Assets and the Subject Entities, including, without
limitation, CD, compact disk lists, ledgers, files, reports, plans, drawings and
operating records of every kind, customers, suppliers, distributors or
Personnel, disk or tape files, printouts, runs or other computer-prepared
information and the Receiver’s interest in all computer programs required to
access, and the equipment containing, all such computer-based information,
product, business and marketing plans and sales, maintenance and production
records.
 
“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Florida or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Contracts” shall mean all oral or written contracts, agreements, licenses,
distribution arrangements, sales and purchase agreements directly relating to
the Assets and/or the business operations of the Subject Entities.
 
“Control” and “Controlled” shall mean the possession directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns,
directly or indirectly, fifty-one percent (51%) or more of the securities having
ordinary voting power or the election of directors of other governing body of a
corporation or fifty-one percent (51%) or more of the partnership, membership or
other ownership and voting interest of any other Person (other than a limited
partner of such Person) will be deemed to control such corporation or person.
 
“Copyright” shall mean each and every registered and unregistered copyright to
any original work of authorship which is fixed in any tangible medium of
expression.
 
“Court” has the meaning set forth in the Recitals.
 
“Closing” shall have the meaning set forth in Section 3.1.
 
“Closing Date” shall have the meaning set forth in Section 3.1.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Earnest Money” shall have the meaning set forth in Section 2.5.
 
“Final Order” shall mean an Order of the Court that has not been reversed,
stayed, modified or amended and as to which the time to appeal or petition for
certiorari has expired and as to which no appeal or petition for certiorari is
pending.
 
“Intellectual Property” shall mean any and all of the following:  (i) Trade
Marks; (ii) trade names; (iii) inventions (whether patentable or unpatentable
and whether or not reduced to practice) and all improvements thereto; (iv)
Patents and inventions upon which patent applications have not yet been filed,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof and the right to file therefor; (v)
copyrightable works, Copyrights and all applications, registrations and renewals
in connection therewith; (vi) Software, including source and object codes,
management information systems, computer printouts, data bases and related
documentation; (vii) Trade Secrets; (viii) other proprietary rights; (ix) copies
and tangible embodiments of any of the foregoing, in whatever form or medium;
(x) URLs and websites; (xi) licenses and sublicenses granted or obtained with
respect to any of the foregoing; (xii) rights under any of the foregoing; (xiii)
rights to protection or extension of interests in any of the foregoing under all
applicable laws; (xiv) all claims (including claims for past infringement or
misappropriation of intellectual property or intellectual property rights) and
causes of action, and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights of
recovery; and (xv) goodwill associated with any of the foregoing.
 
“Liability” shall mean any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, association, joint venture or other entity or any kind
whatsoever.
 
“Personnel” shall mean all directors, officers and employees.
 
“Patent” shall mean each and every patent, patent application, patent
disclosure, provisional application, and any utility patent resulting therefrom,
certificate of invention, or application for certificate of invention, together
with each and every extension, revision, registration, confirmation, reissue,
division, continuation or continuation-in-part, re-examination, or renewal
thereof, and any corresponding foreign filing claiming priority from any of the
foregoing, each and every patent issuing or reissuing from any of the foregoing,
and the inventions described and claimed in any of the foregoing.
 
 “Purchase Price” has the meaning set forth in the Section 2.4.
 
“Receivership Entities” has the meaning set forth in the Recitals.
 
“Receivership Estate” shall mean all property, assets, estates, businesses,
rights of action, books and records, wherever located, of the Receivership
Entities, and shall include, for the purposes of this Agreement, all property,
assets, estates, businesses, rights of action, books and records, wherever
located, of any entities or individuals added to the Receivership Estate by an
order of the Court on or before the Closing Date.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Representative” shall mean any attorney, accountant, agent, consultant or other
representative (but shall not include Personnel).
 
“Sale Approval Order” shall mean the draft sale approval order substantially in
the form attached as Exhibit E.
 
“Sale Procedures Order” has the meaning set forth in Section 4.1.
 
“SEC Case” has the meaning set forth in the Recitals.
 
“Security Interest” shall mean any mortgage, pledge, lien, encumbrance, charge
or other security interest, other than (a) mechanic’s, materialmen’s and similar
liens, (b) liens for Taxes not yet due and payable, (c) purchase money liens and
liens securing rental payments under capital lease arrangements, and (d) other
liens arising in the ordinary course of business and not incurred in connection
with the borrowing of money.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Software” shall mean any and all computer software that has been developed (or
is in the process of being developed) by or on behalf of the Subject Entities,
including all underlying programs, source code, object code and intellectual
property rights related thereto or arising therefrom.
 
"Subject Entities" shall mean JCS and MGB, collectively.
 
“Tax(es)” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.
 
“Trade Mark Assignment” shall mean that assignment to be executed and delivered
by Seller to Buyer on the Closing Date, substantially in the form of Exhibit C,
whereby Seller transfers the Trade Marks and Trade Names of the Subject Entities
to Buyer.
 
“Trade Marks” shall mean copyrights, trademarks, service marks, trade dress and
logos, including registrations and renewals in connection therewith, and each
and every word, slogan, design, picture or any other symbol used to identify any
good and/or service including each and every registered and unregistered
trademark and service mark anywhere in the world and each corresponding
application and “intent to use” application related thereto, together with the
goodwill and the business appurtenant thereto.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 “Trade Secrets” shall mean all know-how, trade secret, confidential business
information, including ideas, research and development, know how, formulas
(secret or otherwise), compositions of matter, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, discoveries, test procedures and specifications,
shop rights, the source code of all Software, technical information, process
technology, plans, drawings, and blue prints that derive value (economic,
strategic or otherwise) from not being generally known to and/or readily
ascertainable by other Persons, and other similar intangible property.
 
“URL” shall mean an electronic address for an information source on the
Internet, such as an ftp site, gopher server, or web page and known as a
Universal (or Uniform) Resource Locator.
 
1.2 Construction.  The headings and captions of the various Articles and
Sections of this Agreement have been inserted solely for purposes of
convenience, are not part of this Agreement, and shall not be deemed in any
manner to modify, explain, expand or restrict any of the provisions of this
Agreement.  Unless stated to the contrary, all references to Articles, Sections
paragraphs or clauses herein shall be to the specified Article, Section,
paragraph or clause of this Agreement, and all references to Exhibits and
Schedules shall be to the specified Exhibits and Schedules attached hereto.  All
Exhibits and Schedules attached are made a part hereof.  All terms defined
herein shall have the same meaning in the Exhibits and Schedules, except as
otherwise provided therein.  All references in this Agreement to “this
Agreement” shall be deemed to include the Exhibits and Schedules attached
hereto.  The terms “hereby”, “hereto”, “hereunder” and any similar terms as used
in this Agreement, refer to this Agreement in its entirety and not only to the
particular portion of this Agreement where the term is used.  Whenever in this
Agreement provision is made for the payment of attorneys’ fees, such provision
shall be deemed to mean reasonable attorneys’ fees and paralegals’ fees.  The
term “including” when used herein shall mean “including, without
limitation.”  Wherever in this Agreement the singular number is used, the same
shall include the plural, and the masculine gender shall include the feminine
and neuter genders, and vice versa, as the context shall require.
 
ARTICLE II
 
PURCHASE AND SALE AGREEMENT
 
2.1 Transfer of Assets.  Upon the terms and subject to the conditions and
provisions contained herein and in the Sale Procedures Order or the Sale
Approval Order, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Buyer, and Buyer, or its designated Affiliate, shall acquire and
accept from Seller, the Assets.
 
2.2 Excluded Liabilities.  Notwithstanding any other terms, provisions and
conditions of this Agreement, Buyer shall not assume, or otherwise be
responsible or liable for or obligated with respect to, any Liabilities or
obligations of Seller other than Assumed Liabilities.
 
2.3 Assumed Liabilities.  From and after the Closing, Buyer shall assume and
undertake to pay, perform and discharge when due or required to be performed the
Assumed Liabilities.
 
 
 
6

--------------------------------------------------------------------------------

 
 
2.4 Purchase Price.  Upon the terms and subject to the conditions set forth
herein, Buyer shall pay to Seller for the sale, transfer, assignment, conveyance
and delivery of the Assets, by delivery of cash payable by wire transfer of
other immediately available funds plus the deposits pursuant to this Agreement,
of a total of One Million Five Hundred Thirty Six Thousand Nine Hundred and
Seventy One Dollars and Seventy Five Cents Dollars ($1,536,971.75) (the
“Purchase Price”).
 
2.5 Earnest Money. The Seller acknowledges the prior receipt of $25,000, which
the Seller is holding as Earnest Money hereunder. Upon the Court’s entry of the
Sales Procedure Order, Buyer shall deposit an additional $75,000 with Seller as
additional Earnest Money. The Earnest Money shall be promptly refunded to Buyer
by Seller, without interest, upon termination of this Agreement if this
Agreement is terminated other than as the result of a material default by Buyer
hereunder, in which case such Earnest Money may be retained by Seller as
liquidated damages, whereupon both Purchaser and Seller shall be relieved of any
further obligations or liabilities hereunder. At Closing, the Earnest Money
Deposit will be credited against the Purchase Price.
 
2.6 The Purchase Price shall be allocated for federal income tax purposes among
the Assets in a manner reasonably determined by Seller in reasonable
consultation with Buyer no later than thirty (30) days following the Closing (as
defined in Section 3.1 below); provided that such allocation shall be made in a
manner consistent with Section 1060 of the Code.
 
2.7 To the extent the Seller is unable to deliver items designated as “Hard
Assets” on Exhibit A that total more than $37,500, as reasonably determined by
Buyer and supported by independently gathered documentation, the Purchase Price
shall be reduced accordingly.
 
ARTICLE III
 
CLOSING
 
3.1 Closing.  Upon the terms and conditions set forth herein and in the Sale
Procedures Order, the closing of the transactions contemplated herein (the
“Closing”) shall be held at One Boca Place, 2255 Glades Rd., Suite 300E, Boca
Raton, Florida, at the offices of SALLAH ASTARITA & COX, LLC on a date within
two business days after the Sale Approval Order becomes a Final Order or such
other earlier date as determined solely by Buyer, or as otherwise mutually
agreed.  The date on which the Closing occurs in accordance with the previous
sentence is referred to as the “Closing Date.”
 
3.2 Deliverables at Closing.  At the Closing, and in connection with effecting
and consummating the Closing, including, without limitation, the sale and
purchase of the Assets and the delivery of the Purchase Price, Seller and Buyer
shall, on the Closing Date, deliver the following:
 
(a) Seller shall deliver to Buyer:
 
(i) the various certificates, instruments and documents referred to below in
Section 8.1(f);
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) assignments (including Intellectual Property transfer documents), bills of
sale and such other instruments of sale, transfer, conveyance and assignment
with respect to the Assets as Buyer and its counsel may reasonably request, all
in form and substance satisfactory to Buyer; and
 
(iii) copies of such Books and Records as Buyer shall reasonably request,
tangible Assets, and Assumed Contracts, in each case in the possession of
Seller, otherwise copies thereof.
 
(b) Buyer shall deliver to Seller:
 
(i) the balance of the Purchase Price; and
 
(ii) the various certificates, instruments and documents referred to below in
Section 8.2(d).
 
(c) After the Closing Date, Seller shall deliver to Buyer such other instruments
as reasonably necessary to vest in Buyer title in and to the Assets in
accordance with the provisions hereof.
 
3.3 Transaction Expenses.  Except as expressly provided herein, each party shall
bear its own costs and expenses, including attorney, accountant and other
consultant fees, in connection with the execution and negotiation of this
Agreement and the consummation of the transactions contemplated hereby.
 
3.4 Taxes.  All Taxes accrued to date of Closing that may give rise to a lien
against the Assets or the After-Acquired Assets shall be paid by the Seller at
or prior to Closing. All Taxes arising from the sale or transfer of the Assets
hereunder shall be paid by Seller.
 
3.5 Removal of Tangible Assets.  Buyer shall have five (5) Business Days after
the Closing Date to remove the tangible Assets from the premises in Florida
where they are currently located. Buyer shall not be liable to Seller for rent
or other charges during Seller’s use of such premises post-Closing, except in
the event Buyer's breach of the preceding sentence gives rise to rent or other
charges with respect to such premises post-Closing, in which event Buyer shall
reimburse Seller for any rent or other charges incurred by Seller as a result of
Buyer's breach.
 
3.6 Other Closing Matters.  Each of the parties shall use their commercially
reasonable efforts to take such other actions required hereby to be performed by
it prior to or on the Closing Date.
 
ARTICLE IV
 
OVERBID PROCEDURES AND COURT APPROVAL
 
4.1 Auction Procedures.  This Agreement is made subject to overbid at the
hearing on the Court’s approval of this Agreement.  Seller shall give notice of
its application for approval of the sale of the Assets to Buyer subject to
overbid and shall immediately following the execution of this Agreement, if not
sooner, seek the Court’s approval of the overbid procedures and the break-up fee
as set forth below (as well as such other sale procedures as may be required)
(the “Sale Procedures Order”).  The overbid provisions shall be as follows:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(a) The auction shall take place at the time and date set by the Court. The
hearing pursuant to the motion referred to in Section 4.3  hereof will occur
within two (2) business days after the auction or as soon as practicable and set
by the Court. The auction shall be open bid and otherwise pursuant to such
procedures as the Seller shall deem appropriate. All bidders shall appear in
person at the Auction or through a duly authorized representative.
 
(b) All overbids must be for cash. The initial minimum overbid shall be the
Purchase Price plus $75,000, with additional overbids in minimum increments
thereafter of $25,000.
 
(c) Prospective overbidders will be notified that they will be required to
prequalify with Seller seventy-two (72) hours prior to the hearing in order to
demonstrate their financial capacity to close the transactions contemplated
hereby.  As part of the pre-qualification process, each prospective overbidder
(other than Buyer) shall deliver to Seller seventy-two (72) hours prior to the
hearing (i) a deposit of a minimum $100,000 cashier’s check or other immediately
available funds made payable to Seller, (ii) financial information and
documentation sufficient to demonstrate such overbidder’s financial capacity to
close the transactions contemplated in this Agreement, to be determined in
Receiver’s sole and absolute discretion, and (iii) a signed purchase agreement
in compliance with the bidding procedures setting forth such party’s overbid.
All overbids shall be "firm offers" for the Assets and shall not contain any
contingencies to the validity, effectiveness, necessary consents or approvals,
and/or binding nature of the offer, including, without limitation, contingencies
for due diligence, inspection or financing. The deposit shall be nonrefundable
if the bid of such overbidder is accepted by the Court and such overbidder fails
to consummate the transactions contemplated hereby due to such overbidder’s
default.  The balance of the Purchase Price shall be paid as set forth above in
ARTIVLE III.
 
(d) Any and all overbids shall be on the same terms and conditions in all
material respects to those set forth in this Agreement and for not less than all
of the Assets. If any overbidder proposed to purchase more than the Assets, the
overbid shall specify what portion of the overbid is allocated to the Assets
alone.
 
(e) In the event a prospective overbidder pre-qualifies with Seller, Seller
shall immediately notify and inform Buyer of the pre-qualification and the
identity or identities of the prospective overbidder(s).
 
(f) The Seller shall seek Court approval of the winning bid no later than two
(2) business days following the conclusion of the auction.  The Sale Approval
Order will provide that the sale will be free and clear of any liens,
encumbrances, interests or other claims with respect to the Assets if possible,
but at a minimum, free and clear of any liens, encumbrances, interests or other
claims of Joseph Signore (“Signore”) and Paul Schumack (Schumack”), their
immediate families and their affiliates or assigns. Any liens, encumbrances,
interests or other claims shall attach to the proceeds of sale, but only to the
same extent and with the same priorities as they attach to the Assets.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.2 Break-up Fee.  In the event that a Person other than Buyer acquires the
Assets as a result of an overbid, Seller shall pay to Buyer a break-up fee an
amount equal to $30,000 plus all reasonable and documented out-of-pocket costs,
including reasonable attorneys’ fees, incurred by Buyer in connection with the
proposed acquisition of the Assets and this Agreement, provided that such total
sum shall not to exceed three percent (3.0%) of the total amount of the approved
bid. No other party will be granted any break-up fee or otherwise be entitled to
any reimbursement for expenses incurred in connection with the Auction.
 
4.3 Sale Approval Motion and Notice.  Seller shall serve and file a motion, the
form of which Buyer shall have approved, which approval shall not be
unreasonably withheld, conditioned or delayed, seeking entry of the Sale
Approval Order.  Such approval shall be obtained after Seller has provided
notice to all of Seller’s respective creditors, equity security holders
(excluding contingent warranty claimants), potential bidders, Signore, Schumack
and Buyer, providing for such limited notice as the Court may order.  Such
notice shall be in a form and substance satisfactory to the Court and to Buyer
and shall be published at least four days in the Wall Street Journal, Eastern
Edition, and in the Daily Business Review, once per week, for four weeks.
 
4.4 Disclosures.  Seller shall make adequate disclosures to the Court and its
creditors and equity security holders of any contemplated transactions relating
to the sale of the Assets involving insiders of any Receivership Entity,
regardless of whether such transactions are included in the sale of the Assets.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that the statements contained in this
Section are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
ARTICLE V),
 
5.1 Authorization of Transaction.  This Agreement has been duly executed and
delivered by Seller and is a valid and binding obligation of Seller, enforceable
against it in accordance with its terms.  Each agreement or instrument which has
been or shall be entered into or executed and delivered by Seller in connection
with the transactions contemplated hereby has been (or will be) duly authorized,
executed and delivered by Seller, and is (or will be when authorized, executed
and delivered) a valid and binding obligation of Seller, enforceable against it
in accordance with its terms.
 
5.2 No Violation.  The execution and delivery of this Agreement and the other
agreements specified herein and the consummation of the transactions
contemplated hereby and thereby do not and will not (ii) conflict with or
violate any statute or law, or any judgment, decree, order, regulation or rule
of any court or governmental authority, binding upon or applicable to Seller or
by which the property or assets of Seller, including the Assets, are bound or
affected.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.3 Brokers’ Fees.  Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
 
5.4 Assets.  The Assets are being sold “as is, where is”, without representation
or warranty of any kind or nature, including warranties of merchantability or
fitness for a particular purpose.
 
5.5 Governmental Consents and Approvals.  Except for the approval by the Court
of the transactions contemplated hereby and as set forth on Schedule 5.5
attached hereto, no consent, waiver, agreement, approval, Permit or
authorization of, or declaration, filing, notice or registration to or with, any
United States federal or state, local or foreign governmental or regulatory
authority is required to be made or obtained by Seller in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby or thereby.
 
5.6 Contracts.  Seller has made available to Buyer a correct and complete copy
of all Contracts in Seller's possession or Control.
 
5.7 Litigation.  Except for the SEC Case and as set forth on Schedule 5.7
attached hereto, Seller (i) has no knowledge any outstanding injunction,
judgment, order, decree, ruling or charge against any of the Subject Entities,
or (ii) is not a party or is threatened to be made a party to any action, suit,
proceeding, hearing or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local or foreign
jurisdiction or before any arbitrator in any matter relating to the Assets.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement, Buyer hereby makes the
following representations and warranties as of the date hereof to Seller:
 
6.1 Organization of Buyer.  Buyer is duly organized, validly existing and in
good standing under the laws of the State of Texas.
 
6.2 Authorization.  Buyer has all necessary corporate power and authority to
enter into this Agreement and has taken all corporate action necessary, to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations hereunder, and no other corporate
proceedings on the part of Buyer are necessary to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Buyer and is a valid and binding obligation of Buyer, enforceable
against it in accordance with its terms (except to the extent that enforcement
may be affected by applicable bankruptcy, reorganization, insolvency and similar
laws affecting creditors’ rights and remedies and by general principles of
equity (regardless of whether enforcement is sought at law or in equity)).  Each
agreement or instrument which has been or shall be entered into or executed and
delivered by Buyer in connection with the transactions contemplated hereby has
been (or will be) duly authorized, executed and delivered by Buyer, and is (or
will be when authorized, executed and delivered) a valid and binding obligation
of Buyer, enforceable against it in accordance with its terms (except to the
extent that enforcement may be affect by laws relating to bankruptcy,
reorganization, insolvency and similar laws affecting creditors’ rights and
remedies and by general principles of equity (regardless of whether enforcement
is sought at law or in equity)).
 
 
 
11

--------------------------------------------------------------------------------

 
 
6.3 Governmental Consents and Approvals.  Other than the approval of the
transactions and/or procedures contemplated herein by the Court, no consent,
waiver, agreement, approval or authorization of, or declaration, filing, notice
or registration to or with, any federal or local governmental or regulatory
authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby or thereby.
 
6.4 No Violation.  The execution and delivery of this Agreement and the other
agreements specified herein and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Articles or Bylaws of Buyer or (ii) conflict with or violate any statute or
law, or any judgment, decree, order, regulation or rule of any court or
governmental authority, binding upon or applicable to Buyer or by which the
property or assets of Buyer, including the Assets, are bound or affected.
 
6.5 Independent Investigation.  Buyer has conducted its own independent
investigation, review and analysis of the Subject Entities and their business,
results of operations, prospects, condition (financial or otherwise), including
but not limited to the Assets, and acknowledges that Buyer has been provided
adequate access to the personnel, properties, assets, premises, Books and
Records, and other documents and data of the Subject Entities for such
purpose.  The Buyer acknowledges and agrees that: (a) in making its decision to
enter into this Agreement and to consummate the transactions contemplated
hereby, the Buyer has relied solely upon its own investigation and the express
representations and warrants of the Seller set forth in Article V of this
Agreement (including relevant portions of any schedules attached hereto) and (b)
neither the Seller nor any Person on the Seller’s behalf has made any
representation or warranty as to the Seller, the Subject Entities, the Assets,
the Assumed Liabilities or this Agreement, except as expressly set forth in
ARTICLE V of this Agreement (including relevant portions of any schedules
attached hereto).
 
ARTICLE VII
 
ADDITIONAL COVENANTS
 
Seller and Buyer covenant and agree with each other that from the date hereof
through the Closing:
 
7.1 General.  Each of the parties shall, upon the terms and subject to the
conditions contained herein, pursue diligently and in good faith and use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or advisable under applicable laws and
regulations to put, consummate and make effective the transactions contemplated
hereby.
 
7.2 Investigation by Buyer.  Seller has allowed and will continue to allow Buyer
and its Representatives, during regular business hours upon reasonable notice,
to make such inspection of the Assets and to inspect and make copies of
Contracts, Books and Records and all other documents and information reasonably
requested by Buyer and related to the Assets and/or the Subject Entities, and
shall use reasonable efforts to allow Buyer to meet with designated personnel of
the Subject Entities and/or their representatives.
 
 
 
12

--------------------------------------------------------------------------------

 
 
7.3 Consents and Reasonable Efforts.  Seller shall take all reasonable actions
required (i) to obtain at the earliest practicable date all consents, waivers,
approvals, authorizations and agreements of, and promptly to give all notices
to, effect all registrations pursuant to, and make all other filings with or
submissions to, any third parties, including, without limitation, governmental
and regulatory authorities, necessary or advisable to authorize approve or
permit the consummation of the transactions contemplated hereby and (ii) to
reasonably cooperate with Buyer in Buyer’s defense of all legal proceedings,
whether judicial or administrative and whether brought derivatively or on behalf
of third parties (including government agencies or officials), challenging this
Agreement or the consummation of the transactions contemplated hereby or
thereby; provided, however, that Seller shall have no obligation to incur any
cost, fee(s) or expense in connection with the foregoing.  Buyer shall furnish
to Seller such necessary information and reasonable assistance as Seller may
request in connection with the preparation of all necessary filings with any
third parties, including, without limitation, governmental and regulatory
authorities.
 
7.4 Notification of Certain Matters.  Each party will give prompt written notice
to the other party of any material adverse development causing a breach of any
of its own representations and warranties in ARTICLE V and ARTICLE VI above.  No
disclosure by any party pursuant to this Section 7.4, however, shall be deemed
to prevent or cure any misrepresentation, breach of warranty or breach of
covenant.
 
ARTICLE VIII
 
CONDITIONS TO OBLIGATION TO CLOSE
 
8.1 Conditions to Obligation of Buyer.  The obligation of Buyer to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
(a) The Sale Approval Order shall have become a Final Order;
 
(b) The representations and warranties set forth in ARTICLE V above shall be
true and correct at and as of the Closing Date;
 
(c) Seller shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;
 
(d) No action, suit or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent consummation of any
material transaction contemplated by this Agreement, (ii) cause any material
transactions contemplated by this Agreement to be rescinded following
consummation, or (iii) materially adversely affect the right of Buyer to own the
Assets;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(e) None of the Assets shall have been adversely affected in any material way by
any act of God, fire, flood, war, legislation (proposed or enacted) or other
event or occurrence, whether or not covered by insurance;
 
(f) All certificates, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Buyer; and
 
(g) The Closing shall have occurred no later than February 28, 2015.
 
Buyer may waive any condition specified in this Section 8.1 if it executes a
writing so stating at or prior to the Closing.
 
8.2 Conditions to Obligation of Seller.  The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
(a) The Sale Approval Order shall have become a Final Order;
 
(b) Buyer shall have delivered a copy of the resolutions of its board of
directors authorizing the execution and delivery of this Agreement and the
consummation of the transactions set forth herein.  Such resolutions shall be
certified by an authorized officer of Buyer and as being true and correct and in
full force and effect as of the Closing Date;
 
(c) The representations and warranties set forth in ARTICLE VI above shall be
true and correct in all material respects at and as of the Closing Date;
 
(d) All certificates, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Seller;
 
(e) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing; and
 
(f) No action, suit or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement, (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, or (iii) affect adversely the right of Buyer to own the Assets.
 
8.3 Waiver.  Buyer may waive any condition specified in Section 8.1 and Seller
may waive any condition specified in Section 8.2 in a writing so stating at or
prior to the Closing.
 
ARTICLE IX
 
RISK OF LOSS
 
9.1 Risk of Loss.  Seller acknowledges and agrees that Buyer does not have any
Liability or obligation to Seller in respect of any loss, theft or damage to
property experienced by Seller at any time, whether occurring prior to, on or
after the date hereof.  If Closing occurs, Buyer shall be entitled to the
proceeds of any insurance or other proceeds payable with respect to the losses
on the Assets for loss or damage occurring prior to the Closing Date, whether
received prior to, at or after Closing.  At Closing, all risk of loss, theft or
damage with respect to the Assets, and all Liability therefore, shall pass to
Buyer.
 
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
POST-CLOSING COVENANTS
 
10.1 General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party.
 
10.2 After-Acquired Assets.  The Seller shall deliver to Buyer any
After-Acquired Assets.
 
10.3 Litigation Support.  In the event and for so long as any party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Closing Date
involving the Assets, the other party will cooperate with the contesting or
defending party and such party’s counsel in the contest or defense, make
available its personnel, and provide such testimony and access to its books and
records as shall be necessary in connection with the contest or defense, all at
the sole cost and expense of the contesting or defending party.
 
10.4 Third Party Asserted Right.  In the event any person or entity claims a
right, title or interest in or a right to use (each, a "Third Party Asserted
Right") the Assets or any After-Acquired Asset and such Third Party Asserted
Right may reasonably be made an asset of the Receivership Estate, the Receiver
shall pursue such Third Party Asserted Right at the request of Buyer, provided
that Buyer shall be responsible for any fees and expenses related thereto unless
(i) the Receiver is pursuing other substantial assets of such person or entity
asserting such Third Party Asserted Right and (ii) the pursuit of such Third
Party Asserted Right may be undertaken by Seller at no additional cost to the
Receivership Estate, as determined by Seller, in his reasonable discretion.
 
ARTICLE XI
 
TERMINATION
 
11.1 Termination of Agreement.  This Agreement may be terminated prior to the
Closing:
 
(a) By mutual written consent executed by both Buyer and Seller (subject to the
approval of the Court) at any time;
 
(b) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing if (i) any event occurs which renders satisfaction of
one or more of the conditions to Buyer’s obligations set forth in Section 8.1
impossible; and (ii) by giving written notice to Seller if the Court has not
approved the auction procedures satisfactory to Buyer and the break-up fee as
set forth above by December 31, 2104;
 
 
 
15

--------------------------------------------------------------------------------

 
 
(c) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing if any event occurs which renders satisfaction of one
or more of the conditions to Seller’s obligations set forth in Article 8.2
impossible.
 
11.2 In the Event of Termination; Remedies.  If any party terminates this
Agreement pursuant to this ARTICLE XI, all rights and obligations of the parties
hereunder shall terminate without any Liability of any party to any other Party
(except for any Liability of any party then in breach); provided, however, that
such termination shall not affect Seller’s obligations pursuant to Section 12.10
hereof.
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1 Assignment; Successors.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party without the prior written
consent of all other parties to this Agreement.  Seller consents to the
assignment by Buyer of its rights pursuant to this Agreement, to any Affiliate
of Buyer.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
heirs, legatees, successors and permitted assigns, and no other person shall
have any right, benefit or obligation hereunder.
 
12.2 Notices. Any notice required to be given under this Agreement shall be
given in writing and may be served either by personal delivery, facsimile,
Federal Express or similar over-night delivery or by depositing the same in
first class mail, postage prepaid, certified mail, addressed to the respective
parties as indicated below, or such different address as a party may have fixed
by notice hereunder:
 
If to Seller, addressed to:
 
James D. Sallah, Esq.
Receiver
One Boca Place
2255 Glades Rd., Ste. 300E
Boca Raton, Florida 33431
Tel.: (561) 989-9080
Fax: (561) 989-9020


 
 
16

--------------------------------------------------------------------------------

 
 
With a copy to
 
Attorneys for Seller:
 
Sean Coyle
Akerman LLP
350 East Las Olas Boulevard , Suite 1600
Fort Lauderdale, FL 33301
Telephone: 954-463-2700
Fax: 954-463-2224
Email: sean.coyle@akerman.com
 
If to Buyer, addressed to:
 
Atomic Paintball, Inc.
2600 E. Southlake Blvd.
Suite 120-366
Southlake, Texas  76092
Attn: Darren Dunckel, President
Telephone: 817.491.4955
Fax: 817.491.4955
Email:  darren.dunckel@atomicworldmedia.com
 
with a copy to
 
Attorneys for Buyer:
 
Christian C. Onsager
Alice A. White
Onsager | Guyerson | Fletcher | Johnson
1801 Broadway, Suite 900
Denver, Colorado 80202
Telephone:  (303) 512-1123
Facsimile: (303) 512-1129
Email: consager@ogfj-law.com
awhite@ogfj-law.com
 
or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.
 
Notices delivered personally shall be effective upon delivery.  Notices
transmitted by facsimile or overnight delivery shall be effective when received
provided they are received during normal business hours of the recipient on a
Business Day, and if not, the next Business Day.  Notices delivered by mail
shall be effective 96 hours after mailing.
 
12.3 Choice of Law.  This Agreement shall be construed and interpreted, and the
rights of the parties determined in accordance with, the laws of the State of
Florida.  Each party irrevocably consents to the service of any and all process
in any action or proceeding arising out of or relating to this Agreement by the
mailing of copies of such process to each party at its address specified in
Section 12.2  The parties hereto irrevocably submit to the exclusive
jurisdiction of the Court (or any court exercising appellate jurisdiction over
the Court) over any dispute arising out of or relating to this Agreement or any
other agreement or instrument contemplated hereby or entered into in connection
herewith or any of the transactions contemplated hereby or thereby.  Each party
hereby irrevocably agrees that all claims in respect of such dispute or
proceedings may be heard and determined in such dispute or proceedings may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum in connection therewith.
 
 
 
17

--------------------------------------------------------------------------------

 
 
12.4 Entire Agreement; Amendments and Waivers.  This Agreement, together with
all exhibits and schedules attached or to be attached hereto constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties; provided that the forms of agreements
that may be attached hereto as Exhibits shall be superseded by the copies of
such agreements by the parties thereto to be conclusive evidence of such
parties’ approval of any change or modification or waiver of this Agreement
shall be binding unless executed in writing by or on behalf of the party to be
bound thereby.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
12.5 Third Party Beneficiaries.  No Person other than the parties hereto, shall
have any rights or claims under this Agreement.
 
12.6 No Waiver.  The failure of either party hereto to seek redress for any
breach, or to insist upon the strict performance, of any covenant or condition
of the Agreement by the other shall not be, or be deemed to be, a waiver of the
breach or failure to perform, nor prevent a subsequent act or omission in
violation of, or not strictly complying with, the terms hereof from constituting
a default hereunder.
 
12.7 Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.8 Invalidity.  In the event that any one or more of the provisions, or any
portion thereof contained in this Agreement or in any other instrument referred
to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision,
or any portion thereof, of this Agreement or any other such instrument.
 
12.9 Cumulative Remedies.  All rights and remedies of either party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies; provided, however, that any Person pursuing any rights
and remedies with respect to access to Books and Records shall first agree to
reasonable confidentiality restriction with Buyer.
 
12.10 Termination of Covenants, Representations, and Warranties.  The covenants,
representations, and warranties made by Seller and/or Buyer herein shall
terminate as of the Closing.  Buyer shall have no right to seek indemnification
subsequent to the Closing based on a breach of a representation and/or warranty
made by Seller herein or in any other document, certificate or instrument
entered into by the Seller in connection herewith unless such covenants,
representations, and warranties were breached due to actual fraud of the Seller.
 
 
 
18

--------------------------------------------------------------------------------

 
 
12.11 Representation by Counsel; Mutual Negotiation.  Each party has been
represented by counsel of its choice in negotiating this Agreement.  This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request, direction and construction of the parties, at arm’s length, with
the advice and participation of counsel, and will be interpreted in accordance
with its terms without favor to any party.
 


 
[Signatures on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 


BUYER:


ATOMIC PAINTBALL, INC.,
a Texas corporation




By: _________________________________                                                               
Name: Darren Dunckel
Title:  President






SELLER:




____________________________________
James D. Sallah, Esq., not individually, but solely in
his capacity as court-appointed receiver for the Subject Entities


 

 
 
 

--------------------------------------------------------------------------------

 






 
EXHIBITS
 


 
Exhibit A: Assets
 
Exhibit B: Assumed Liabilities
 
Exhibit C: Trademark Assignment
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Assets
 
See attached.
 


 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 


 
ASSETS
 
 

   
Barbara Corcoran Contract, including all previously created content such as
commercials
   
ATM Contracts (As follows, whether written or oral):
   
1757 GOLF CLUB
   
AKOYA CONDOMINIUM
   
AZUCAR CUBAN CUISINE
   
BARDMOOR GOLF & TENNIS CLUB
   
BEAR CREEK GOLF CLUB
   
BEST WESTERN-CLEWISTON
   
BEST WESTERN-OAKWOOD, GA
   
BLUE HERON PINES COUNTRY CLUB
   
CAMDEN LAS OLAS
   
CELEBRATION GOLF CLUB
   
CHADS BAR B Q
   
COMFORT INN-OCEANSIDE DEERFIELD BEACH
   
COMFORT SUITES-AIRPORT & CRUISE PORT
   
COURTYARD-FARMINGTON HILLS
   
COURVOISIER COURTS CONDO
   
COWBOYS GOLF CLUB
   
EAGLE CREEK GOLF CLUB
   
EISENHOWER GOLF COURSE
   
FALCONHEAD GOLF CLUB
   
FROGGY'S
   
GENEVA NATIONAL GOLF
   
GEORGE DONNE NATIONAL GOLF COURSE
   
GLENDALE GOLF COURSE
   
GOLF CLUB AT FOSSIL CREEK
   
GRIGIO-TEMPE
   
HAMPTON INN-AUGUSTA, GA
   
HAMPTON INN-ORLANDO UNIVERSAL STUDIOS
   
HIGHLAND WOODS GOLF COURSE
   
HILTON GARDEN INN-LOUISVILLE NE
   
HOLIDAY INN EXPRESS-CLEWISTON
   
HOOLIGANS SPORTS TAVERN
   
LAKE CHABOT GOLF COURSE
   
LAKE PARK 18 HOLE GOLF COURSE
   
LANSBROOK GOLF CLUB
   
LEGACY GOLF COURSE
   
LINCOLN HILLS GOLF CLUB
   
LINKS AT LAND'S END
   
MARE ISLAND GOLF CLUB
   
MARRIOTT-BARONY BEACH CLUB

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

   
MARRIOTT-HARBOR AND SUNSET POINTE
   
MARRIOTT-SAN ANTONIO
   
MARRIOTT-SURFWATCH
   
METRO WEST GOLF COURSE
   
MONARCH BEACH GOLF LINKS
   
PATUXENT GREEN COUNTRY CLUB
   
QUALITY INN-TROY
   
RESIDENCE INN-ST LOUIS GALLERIA
   
RICHARD BORCHARD REGIONAL FAIRGROUNDS 1
   
ST JOHNS GOLF & COUNTRY CLUB
   
THE GOLF AT CINCO RANCH
   
TIMBERCREEK GOLF CLUB
   
TRADITION GOLF CLUB-CT

 
ATM Contracts marked with a "*" are in writing. Whether written or oral, Seller
makes no representation as to whether such contracts are in full force and
effect as of the date hereof.
   
 
 
HARD ASSETS (Listed Below)
   
 
 
 
   
 
 
RECEPTION
   
 
 
Brown Loveseat, Rug, Side Table, End Table, Faux Plant, Clock and Miscellaneous
Wall Hangings
   
 
 
RECEPTION / KITCHEN AREA
   
 
 
Conference Table with 6 Brown Chairs
   
 
 
Brown Barrel Chairs
   
 
 
Glass Top Coffee Table and Computer Table
   
 
 
Philips 55" LCD TV
   
 
 
Wind Chime Divider
   
 
 
Stainless Steel Microwave
   
 
 
Keurig Coffee Maker
   
 
 
Lot- consisting of Miscellaneous Office Supplies
   
 
 
19" ELO Touch Screen Computer System, Windows 7 Pro with Card Swipe and Wall
Bracket
   
 
 
OFFICE #1
   
 
 
Lot- consisting of Desk, File Cabinet, 2 Chairs
   
 
 
Fujitsu Scansnap IX500
   
 
 
OFFICE #2
   
 
 
Lot- consisting of Desk, File Cabinet, 2 Chairs
   
 
 
OFFICE #3
   
 
 
U-Shaped Desk, 3 Chairs, File Cabinet, Book Case
   
 
 
Neopost IS330
   
 
 
Banner Displays with Cases
   
 
 
OFFICE #4
   
 
 
U-Shaped Desk, Coffee Table, Sofa, 3 Chairs and Miscellaneous Items
   
 
 
32" Insignia LCD TV
   
 
 
Samsung Galaxy Tab 2 10", 16 GB Tablet
   
 
 
IT ROOM
   
 
 
ELO Touch Screen PC #ESY192M
   
 
 
Supermicro Rack Mount Server
   
 
 
Mini PC Intel I3 CPU's (Parts)
   
 
 
Samsung Galaxy 2 10" New in Box
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
32" LCD TV
 
 
Apex 7000 Series Bill Units
 
 
Algo 8028 SIP Doorphone Intercom System
 
 
Dell V725W All-in-on e Printer
 
 
Empty Server Cabinets
 
 
Glass Top Desk
 
 
Lot- consisting of Storage Cabinets
 
 
Lot- consisting of Miscellaneous HDD, Keyboards, Antennas, Parts, Pieces,
Components etc.
 
 
Folding Hand Truck
 
 
SERVER CLOSET
 
 
Elastix NLX MiniUCS IP-PBX IP Telephone Box with Grand Stream IP Phones
 
 
Lot- consisting of Tables
 
 
ZYXEL ZyWALL USG 50
 
 
HP 24 Port Switch
 
 
Server Rack
 
 
APC SX 1300 Ups
 
 
Ultra Ups
 
 
HALLWAY
 
 
Samsung CLX-4195FW All-in-one Printer
 
 
Lateral File Cabinet
 
 
Royal Paper Shredder
 
 
Modern Floor Lamp
 
 
Faux Plants
 
 
Work Station Desk
 
 
Framed Prints
 
 
KIOSK PARTS SUPPLY ROOM
 
 
Nanoptix HSVL "Transformer" Receipt Printer (2 per box) (New)
 
 
Pyramid Technologies APEX 7400-U53-USA4 Currency Validators (New)
 
 
Epson POS Receipt Printer, Model: TM-T88V-330 (New)
 
 
Lot- consisting of New and Used Keyboards
 
 
Magtek Credit Card Readers (New)

 
 
TP-Link #TL-WN722N Wireless USB Adaptors (New)
 
 
Windows 7 Pro Operating Systems (Unopened)
 
 
Intel Core I3 CPU's #i3-3240 LGA1155 (New)
 
 
Mini USB Keyboards (New)
 
 
Gigabyte Motherboards #H61N-USB3 (New)
 
 
Crucial 4GB DDR3-1333 (Ram) (New)
 
 
Kingston 2GB / 4GB (Ram) (New)
 
 
Gum Drop Galaxy Tab 2 7" Cases (New)
 
 
Galaxy Tab 2 10" Cases with Keyboards (New)
 
 
Lot- consisting of PC Speakers
 
 
Lot- consisting of Altec Speakers
 
 
Mini Computer Cases (Empty) (New)
 
 
IOGEAR 4 Port USB 2 Hubs (New)
 
 
Gigabyte #G41MT-S2PT Motherboards (New)
 
 
Popcorn Machine
 
 
Planar 22" Touch Screens #PXL2230MW (New)
 
 
HP Pavilion Touchsmart 20 PC #20-F230 (New)
 
 
32" LCD TV's
 
 
Viewsonic 22" LED Monitors #VS14761 #VA2212M-LED (New)
 
 
Compaq PC Towers only (AMD Vision Pro CPU)
 
 
Magtek PN: 21065140 Credit Card Swipers (New)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IR Cameras (New)
 
 
 
Double Sight Displays USB Monitors 9" DS-900 (New)
 
 
 
ELO Touch Computer #ET1919LM-7CNA-1WH-3-G (New)
 
 
 
Nano Station 2 Antennas
 
 
 
Lot- consisting of Cables, Connectors, Parts, Pieces, Fans (To Assemble Kiosks)
 
 
 
Metal Shelving Units
 
 
 
Miscellaneous Monitors
 
 
 
PRODUCTION ASSEMBLY AREA
 
 
 
Home-Made Core I3 PC's (Computer only)
 
 
 
Apex 7000 Bill Reader
 
 
 
Receipt Printers
 
 
 
Lot- consisting of Miscellaneous Parts, Pieces, Connectors, Keyboards etc.
 
 
 
WAREHOUSE
 
 
 
2007 International CF500 VT275 (Diesel) with 14ft Box, VIN #3HAJEAVH97L444030,
Odometer reads: 42,448 miles
 
 
 
Planar 22" Monitors #PLL2210W (New)
 
 
 
Samsung 32" LED Monitors, #ED32C (New)
 
 
 
Planar 22" Touch Screen Monitors # PXL2230MW (New)
 
 
 
VIZIO 55" LED TV (New)
 
 
 
Planar 46" Edge LED Touch Screen TV, Model #F46LETN2020 (New)
 
 
 
Section of Light Duty Pallet Racking
 
 
 
Lot- consisting of Shelving Against Walls
 
 
 
Brinkman BBQ Smoker
 
 
 
ELO Touch Computers #ESY19M2-2UWA-0-ZB-MT-NO-WH-MED-HM2S2 (New)
 
 
 
Wireless Keyboard and Mouse Sets (New)
 
 
 
Mini Computer Cases (New)
 
 
 
Gigabyte Motherboards #H61N-USB3 (New)
 
 
 
PC Speakers (Generic) (New)
 
 
 
Belkin Power Strips (New)
 
 
 
Lot- consisting of Miscellaneous Tools, Tables, Chairs, Wood, Used Computer
Components etc. in Warehouse
 
 
 
KITCHEN
 
 
 
Lot- consisting of Kitchen Supplies, Refrigerator, Microwave
 
 
 
WOOD WORKING SHOP
 
 
 
Chicago Compound Mitre Saw
 
 
 
Small Air Compressor
 
 
 
Duel Grinding Wheel
 
 
 
Lot- consisting of Power Tools and Air Tools on Work Bench (Around and Below)
 
 
 
Rigid Mitre Saw
 
 
 
Lot- consisting of Clamps
 
 
 
Paint Sprayer System
 
 
 
Metal Shelving Units
 
 
 
Lot- consisting of Miscellaneous Supplies, Wood, Fasteners
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
KIOSK INFORMATION AND INTERNAL COMPONENTS
BREAKDOWN
 
Kiosk Type
(1)           
"Pay Your Bills" Floor Standing Bill Pay Kiosk (2 screens): (1) 22" touch screen
& (1) 22" standard screen), Credit Card swipe, bill validator, camera, thermal
receipt printer, Windows 7 computer, WI FI USB, speakers, wood constructed
cabinet.
 
Kiosk Type
(2)           
"Virtual Consignor" Floor Standing Informational/Ordering Kiosk (1 screen): (1)
22" touch screen, thermal receipt printer, computer, WI FI USB, speakers,
Windows 7 computer, wood constructed cabinet.
 
Kiosk Type
(3)           
"Virtual Consignor" Floor Standing Informational/Ordering Kiosk (2 screens): (1)
22" touch screen & (1) 32" Monitor/tv, thermal receipt printer, computer, WI FI
USB, speakers, Windows 7 computer, wood constructed cabinet.
 
Kiosk Type
(4)           
"Virtual Consignor" Wall Mount Informational/Ordering Kiosk (1 screen): (1) 22"
touch screen, thermal receipt printer, computer, WI FI USB, speakers, Windows 7
computer, wood constructed cabinet.
 
 
 
 
 
KIOSKS BY PHYSICAL LOCATION
 
 
 
 
 
RECEPTION / KITCHEN AREA
 
 
 
Kiosk (Type 1), "PAY YOUR BILLS", Floor Standing Bill Pay Kiosk (2 screens)
(Complete)
 
 
 
Kiosk (Type 4), Wall Mount Informational/Ordering Kiosk (Complete)
 
 
 
Kiosk (Type 3), Floor Standing Informational/Ordering Kiosk (2 screens) Roger
Dean Stadium Food & Beverage Ordering Kiosk, (Complete)
 
 
 
IT ROOM
 
 
 
Kiosk (Type 4), Wall Mount Virtual Concierge Kiosk (complete)
 
 
 
Kiosk (Type 2), Virtual Concierge Floor Standing Informational/Ordering Kiosk (1
screen) (complete)
 
 
 
PRODUCTION ASSEMBLY AREA
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS HERE" (Floor Units) (Complete)
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS HERE" (Missing Computer)
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS HERE" (Floor Units) (Shell x2 Monitors)
 
 
 
Kiosk (Type 1) (Delta Airlines Logo) (Shell with Monitor)
 
 
 
Kiosk (Type 3) Sports and Concierge Floor Units (Complete)
 
 
 
Kiosk, Photo Center, Sinfonia Technology Digital Photo Printer #CHC-S1245, 22"
Touch Monitor, I3 CPU, camera card reader (Complete)
 
 
 
Kiosk (Type 4) Virtual Concierge (Complete)
 
 
 
Kiosk (Type 4) Virtual Concierge (Missing Computers)
 
 
 
Kiosk (Type 4) Virtual Concierge (Shells Only)
 
 
 
Kiosk (Type 4) Virtual Concierge, Wood Finished (Complete)
 
 
 
WAREHOUSE
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS", (Missing Computers)
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS", (Complete)
 
 
 
Kiosk (Type 1) "PAY YOUR BILLS", (Missing Computers and Monitors)
 
 
 
Kiosk (Type 3) Virtual Concierge (Missing Computers)
 
 
 
Kiosk (Type 4) (TBTI Inc.) (Missing Computers and misc. parts)
 
 
 
Kiosk (Type 4) (Miscellaneous Colors and Degrees of Completion)
 
 
 
RECEPTION
 
 
 
LOVE SEAT, 2 CHAIRS, FAUX PLANT, PAINTED CHEST, SIDE TABLE AND LAMP
 
 
 
JVC 48" LED TV
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
         KITCHEN
 
 
WOOD TABLE WITH 2 CHAIRS
 
 
S/S WHIRLPOOL REFRIGERATOR
 
 
S/S WHIRLPOOL DISHWASHER
 
 
S/S MICROWAVE
 
 
                    KEURIG RIVO COFFEE MACHINE
 
 
HALL

 
 
FAUX PLANT
 
 
 
OFFICE #1
 
 
 
OFFICE FURNITURE SUITE
 
 
 
HP PAVILION 20 ALL IN ONE PC
 
 
 
HP LASERJET PRO 200 COLOR PRINTER
 
 
 
SAMSUNG 32" LCD TV
 
 
 
MISCELLANEOUS ITEMS IN OFFICE
 
 
 
OFFICE #2
 
 
 
ELABORATE WOOD DESK, CREDENZA, BOOKCASE, FILE CABINET
 
 
 
EXEC. CHAIR
 
 
 
CLIENT CHAIRS
 
 
 
BROWN SOFA
 
 
 
MINI REFRIGERATOR
 
 
 
DELL VOSTR0 360 ALL IN ONE PC
 
 
 
TCL 55" LCD TV
 
 
 
SUPER BOWL XLIV SIGNED FOOTBALL (ASSORTED SIGNATURES, Andy Russell Steelers, Mel
Renfro Cowboy's Hall of Famer, Marcus Robertson Tenn Titans. Joe Delamielleure
Hall of famer.) (No authentication certificates)
 
 
SIGNED BASEBALL (LOU BROCK) HALL OF FAME 85 (No authentication certificates)
 
 
 
MISCELLANEOUS ITEMS IN OFFICE
 
 
 
CONFERENCE ROOM
 
 
 
CONFERENCE TABLE 8'×4' THICK GLASS TOP
 
 
 
CONFERENCE ROOM CHAIRS (FAUX LEATHER)
 
 
 
FAUX PLANTS
 
 
 
S/S WINE REFRIGERATOR
 
 
 
KEURIG COFFEE MACHINE
 
 
 
VIZIO 60" LED TV
 
 
 
CONFERENCE SPEAKER PHONE
 
 
 
OFFICE 3
 
 
 
OFFICE FURNITURE SUITE
 
 
 
CLIENT CHAIRS
 
 
 
LEATHER ARM CHAIN
 
 
 
BROWN FAUX LEATHER SOFA
 
 
 
SIDE TABLE
 
 
 
TCL 50" LCD TV
 
 
 
SAMSUNG GALAXY TAB 2,7" NEW
 
 
 
SAMSUNG GALAXY TAB 2,7"
 
 
 
SAMSUNG GALAXY TAB 2,10"
 
 
 
STAR SM-T300 CREDIT CARD TERMINAL
 
 
 
DELL 1355CNW PRINTER
 
 
 
SAMSUNG GALAXY TAB 3, 10"
 
 
 
OFFICE #4 (SOFTWARE DEVELOPMENT)
 
 
 
OFFICE FURNITURE SUITE
 
 
 
TCL 50" LCD TV
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ELO TOUCHSOLUTIONS 19M2
 
 
 
SAMSUNG GALAXY TAB 2,10"
 
 
 
ASUS VIVOTAB WINDOWS 8 TABLET
 
 
 
NEW INTEL I3 CPU'S
 
 
 
NEW INTEL I7-3770 3.4 GHz Quad Core CPU'S #: LGA1155
 
 
 
WINDOWS 7 PRO OPERATING SYSTEMS
 
 
 
CRUCIAL 4 GB DDR3-1333 (Ram) (New)
 
 
 
WD 160 GB 3.5" SATA HDD
 
 
 
NEW METAL COMPUTER CASES
 
 
 
NEW GIGABYTE MOTHER BOARDS H61N-USB3
 
 
 
SANE' N10" TABLET (JAPAN)
 
 
 
22" TOUCH SCREENS (HP & PLANAR)
 
 
 
INSIGNIA 32" TV
 
 
 
LOT, PARTS, PIECES AND COMPONENTS IN OFFICE
 
 
 
OFFICE #5
 
 
 
DESK, CREDENZA, CHAIR
 
 
 
PLANAR 22" TOUCH SCREEN, PXL 2230 MW
 
 
 
HP 22" MONITOR
 
 
 
PRESENTATION AREA
 
 
 
FOLDING TABLES
 
 
 
FOLDING CHAIRS
 
 
 
TRADE SHOW DISPLAY WITH 4 TOUCH MONITORS
 
 
 
S/S WINE REFRIGERATOR
 
 
 
ELO TOUCHSOLUTIONS 19M ALL IN ONE SYSTEM WITH WALL BRACKET (COMPLETE)
 
 
 
WAREHOUSE
 
 
 
SHOWER ENCLOSURE
 
 
 
BASKET BALL PORTABLE HOOP
 
 
 
LOT MISC. FURNITURE
 
 
 
S/S DISHWASHER
 
 
 
DISH WASHER, REFRIGERATOR
 
 
 
RIDGID WET SAW
 
 
 
RIDGID PORTABLE TABLE SAW
 
 
 
4 FOOT FAN
 
 
 
LOT, TOOLING, PAINT SUPPLIES, ETC.
 
 
 
SPECIALIZED HARDROCK SPORT MOUNTAIN BIKE
 
 
 
12' LADDERS
 
 
 
8' LADDERS
 
 
 
6' LADDERS
 
 
 
LOT 8' PALLET RACKING
 
 
 
2012 FORD E 150 CARGO VAN, VIN: 1FTNE1EW0CDA75286, 40,324 MILES
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
KIOSK INFORMATION AND INTERNAL COMPONENTS
BREAKDOWN
 
 
 
 
Kiosk Type
(1)           
"Pay Your Bills" Floor Standing Bill Pay Kiosk (2 screens): (1) 22" touch screen
& (1) 22" standard screen), Credit Card swipe, bill validater, camera, thermal
receipt printer, Windows 7 computer, WI FI USB, speakers, wood constructed
cabinet.
 
Kiosk Type
(2)           
"Virtual Consignor" Floor Standing Informational/Ordering Kiosk (1 screen): (1)
22" touch screen, thermal receipt printer, computer, WI FI USB, speakers,
Windows 7 computer, wood constructed cabinet.
 
Kiosk Type
(3)           
"Virtual Consignor" Floor Standing Informational/Ordering Kiosk (2 screens): (1)
22" touch screen & (1) 32" Monitor/TV, thermal receipt printer, computer, WI FI
USB, speakers, Windows 7 computer, wood constructed cabinet.
 
Kiosk Type
(4)           
"Virtual Consignor" Wall Mount Informational/Ordering Kiosk (1 screen): (1) 22"
touch screen, thermal receipt printer, computer, WI FI USB, speakers, Windows 7
computer, wood constructed cabinet.
 
 
 
 
 
KIOSKS BY PHYSICAL LOCATION
 
 
 
 
 
 
 
PRESENTATION AREA
 
 
 
KIOSKS (TYPE 3), VIRTUAL CONSIGNOR (COMPLETE)
 
 
 
KIOSKS (TYPE 4), WALL MOUNT (COMPLETE) ( ONE WITH 2 SCREEN, ONE WITH ONE SCREEN)
 
 
 
KIOSK (TYPE 1), "PAY YOUR BILLS" (COMPLETE)
 
 
 
WAREHOUSE1
 
 
 
KIOSKS (TYPE 1), SHELLS ONLY
 
 
 
KIOSKS (TYPE 3), SHELLS WITH ONE 32" MONITOR
 
 
 
KIOSKS (TYPE 3), SHELLS WITH ONE 22" TOUCH SCREEN
 
 
 
KIOSKS (TYPE 3), COMPLETE (MISSING BACK PANELS)
 
 
 
KIOSKS (TYPE 3), MISSING COMPUTER
 
 
 
KIOSKS (TYPE 3), MISSING 32" MONITOR
 
 
 
KIOSKS (TYPE 3), SHELLS ONLY
 
 
 
KIOSKS (TYPE 3), PARTIALLY COMPLETE
 
 
 
KIOSKS (TYPE 2), SHELLS ONLY
 
 
 
KIOSKS (TYPE 1), MISSING COMPUTERS
 
 
 
LOT MISC. KIOSK'S ON PALLET RACKING (Miscellaneous Degrees of Completion)
 
 
 
Deployed Kiosks
   
 
Deployed Monitors (Hospital)
   
 
VISTA 21 IP Control Panel (cellular alarm system)
   
 
HIK Vision 4 channel NVR Hard Drive, 4 3.0 megapixel bull cameras (part of
security system)
 



 


 



--------------------------------------------------------------------------------

 
1 Buyer agrees that the Seller, at its discretion, may retain possession of up
to five (5) of the Kiosks listed under headings “Presentation Area” and
“Warehouse” above, for the duration of criminal case no. 9:14-cr-80081 pending
in the U.S. District Court for the Southern District of Florida, including any
appeals
 
 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A Continued


 
SOFTWARE AND INTELLECTUAL PROPERTY ASSETS


 
1.           Software and Associated Intellectual Property. Any and all Software
assets and associated Intellectual Property owned or controlled by the Subject
Entities and now part of the Receivership Estate, including the Software modules
tabulated below, and to the extent possible,(a) the turnover and transfer of all
supporting modules, code or documentation owned or controlled by the Subject
Entities and now part of the Receivership Estate, including all source code and
all stored or archived copies of said Software;(b) the exclusive right to use,
develop or copy said Software, (c) all copyright interests, patent interests,
trade names, trademark interests and/or trade secrets whether filed or unfiled,
(d) all of the above rights to any unlisted, but related Software assets or
associated Intellectual Property owned or controlled by the Subject Entities.
 
 
Kiosk Builder
Hotel Kiosk
Casino Kiosk
Entertainment Kiosk
Bill Pay Kiosk
Bumper Solutions



 
2.           Any and all rights the Receivership Estate may have in the
invention disclosed in the “Quick Check Internet – Payment System” invention
disclosure by Mr. Carey Kriz and Mr. Joseph Signore dated November 21, 2013 (the
“Invention Disclosure”), including any and all rights the Receivership Estate
may have in US provisional patent application 61/968033 entitled “Credit System”
filed on March 20, 2014, or rights in any subsequent US or international utility
patent application claiming priority to US provisional patent application
61/968033. For the sake of clarity, the invention disclosed in the Invention
Disclosure includes but is not necessarily limited to the following software
modules:
 


 
 
 

--------------------------------------------------------------------------------

 
 
Quick Check
 
Quick Check Embed
 


 
3.           Any and all License Interests the Receivership Estate may have,
including all rights acquired, if any, by the Subject Entities under the license
dated September 1, 2013 between Carey Kriz/CN Global Partners LLC and Joseph
Signore/MyGeebo, Inc. (the “September 1 Agreement”), including all license
interests in and to the following software assets:


 
V Store
V Store Manager
Store Manager



 
Any interests of the Receivership Estate in the following Software, and any and
all rights to the following Software to the extent the Subject Entities have
acquired any interest under the September 1 Agreement:


 
Locator
Gateway Manager
Message Man
Profile
Purchase Center
Geospatial Database
Carponet

 
 
 
 

--------------------------------------------------------------------------------

 


 
4.           Trademarks. Any and all trademark interests owned or controlled by
the Subject Entities, including but not limited to:
 
 
 
 
MYGEEBO
US Trademark Registration 4334863
GEEBO & Design
Running Man design with word GEEBO underneath, subject of US Trademark
Application 857,38054 filed September 25, 2012
Common law trademark rights to the program name or module name any software
asset transferred herein.
 



 
5.           Domain Names. Any and all domain names owned or controlled by the
Subject Entities, including but not limited to:
 


 
URL
IP Address
 carpostore.com
207.245.88.172
carponet.com
207.245.88.172
quickchecksales.com
207.245.88.172
quickcheckmerchant.com
207.245.88.172
qcembed.com
207.245.88.172
quickcheckconsole.com
207.245.88.172



 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Assumed Liabilities
 


 
See attached.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 




EXHIBIT B
 


 
ASSUMED LIABILITIES
 


 


 
1.  
Any Liabilities or obligations of the Receivership Estate, if any, under the
Invention Disclosure (as defined on Exhibit A).

 
2.  
Any Liabilities or obligations of the Receivership Estate, if any, under the
September 1 Agreement (as defined on Exhibit A).

 
3.  
Any Liabilities or obligations of the Receivership Estate, if any, under the
Barbara Corcoran contract.

 
4.  
Any Liabilities or obligations of Receivership Estate, if any, under the ATM
Contracts listed on Exhibit A.



 


 
 
 

--------------------------------------------------------------------------------

 


 
The listing of an Assumed Liability on this Exhibit B shall not be deemed an
admission or acknowledgment of any kind by either Buyer or Seller that any such
Liabilities or obligations exist as of the date of the Agreement or on or after
Closing.
 
EXHIBIT C
 
Form of Trade Mark Assignment
 
TRADEMARK ASSIGNMENT
 
WHEREAS, the undersigned assignor, ________________ ("Assignor") owns or has
acquired the rights to the trademarks identified on Schedule A hereto
(collectively, the "Marks"); and
 
WHEREAS, Atomic Paintball, Inc. , ("Assignee") a Texas corporation, having its
principal place of business at 2600 E. Southlake Blvd., Suite 120-366,
Southlake, Texas  76092 , is desirous of acquiring said Marks, together with
that part of the business to which the mark pertains, and any goodwill
associated therewith;
 
NOW, THEREFORE, Assignor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, assign, convey
and transfer unto Assignee, its successors and assigns, all of Assignor's right,
title and interest in and to the Marks, and any goodwill associated therewith.
 
IN TESTIMONY WHEREOF, the undersigned Assignor has signed below this ___ day
of  ___________, 2014.
 


 

  ___________________________________________   
                                   [NAME]   

      
 
 
STATE OF          __________________________)
   
COUNTY OF      __________________________)

 







 
The foregoing instrument was acknowledged before me this   day of  ,
____________, 201__, by______________________ , as _______________________ of
___________________.
 
Witness my hand and official seal.
 
My commission expires:                                           
 

                                                                                                      
___________________________________
         Notary Public
 


 
 
 

--------------------------------------------------------------------------------

 